DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an image division module” for “dividing an original RGB image with noise into a plurality of sub-blocks” in claim 17; “an image space conversion module” for “performing an image space conversion from an RGB space to a YCbCr space on all the sub-blocks” in claim 17; “a significance analysis module” for “performing a significance analysis on each of the sub-blocks to obtain a significant characteristic map after the image space conversion” in claim 17; “a significant segmentation module” for “performing a threshold segmentation on all the significant characteristic maps by a significant standard value to obtain a significant characteristic region and a non-significant characteristic region” in claim 17; “an image output module” for “performing adaptive noise reduction on pixel values of the sub-blocks in the significant characteristic region to output first images, controlling each the sub-block in the non-significant characteristic region to output a second image with an original pixel value, and mixing the first image and the second image to obtain a mixed image” in claim 17; and “an image space inverse conversion module” for “inversely converting the mixed image from the YCbCr space to the RGB space, and outputting a final image” in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
	The examiner would like to point out that the various “units” identified hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 6 and pages 14 and 15 of the specification.
FIG. 6 is a schematic diagram showing modules pertaining to the hardware configuration of the system. As describes on pages 14 and 15 of the specification, the system utilizes a computer having a processor and memory connected by an internal bus. The processor controls another configuration in accordance with a program stored in the memory, performs data processing in accordance with the program, and stores the processing result in the memory. The processor or CPU can be a microprocessor. The memory stores a program executed by the processor and data. The memory can be a ROM (Read Only Memory).   

Claim rejections - 35 U.S.C. §112(b)

Claims 1-17 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 20 and 22 recite the limitation “the detail map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 23 recites the limitation “the first noise reduction image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 24 recites the limitation “the second noise reduction image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 26 recites the limitation “the first images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 26 recites the limitation “the second images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, lines 17 and 21 recites the limitation “the significant weights”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, lines 21-22 recites the limitation “the center coordinate of the sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 4 recites the limitation “the center coordinate of the sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 5 recites the limitation “the number of gray levels of a current pixel. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 5-6 recites the limitation “the total number of local pixels in a local window”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 6 recites the limitation “the current pixel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, lines 6-7 recites the limitation “the other gray value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 7 recites the limitation “the gray value of i”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 4-5 recites the limitation “the center coordinate of the sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 5 recites the limitation “the other coefficient coordinates of a template window”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 6 recites the limitation “the coordinates. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 4 recites the limitation “the center coordinate of the sub-block. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 5 recites the limitation “the corresponding sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 14 recites the limitation “the first images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 14 recites the limitation “the second images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, lines 17 and 21 recites the limitation “the significant weights”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9, lines 21-22 recites the limitation “the center coordinate of the sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 4 recites the limitation “the center coordinate of the sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 5 recites the limitation “the number of gray levels of a current pixel. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 5-6 recites the limitation “the total number of local pixels in a local window”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 6 recites the limitation “the current pixel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, lines 6-7 recites the limitation “the other gray value”. There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 7 recites the limitation “the gray value of i”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, lines 4-5 recites the limitation “the center coordinate of the sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 5 recites the limitation “the other coefficient coordinates of a template window”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 6 recites the limitation “the coordinates. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 4 recites the limitation “the center coordinate of the sub-block. There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 5 recites the limitation “the corresponding sub-block”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 14 recites the limitation “the first images”. There is insufficient antecedent basis for this limitation in the claim.
Claims 6-7, 10-11 and 15-16 variously depend from an indefinite base claim. 


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aragaki, Hong, Lim (‘234) and (‘582), Baqai and Yu all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
December 2, 2021